Case 2:18-cv-00002-BMM Document 143-5 Filed 03/19/20 Page 1 of 4

Tan McIntosh

Mac Morris

CROWLEY FLECK PLLP
1915 South 19" Avenue
P.O, Box 10969

Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433

Attorneys for Defendant Big Sky Resort

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

JOHN MEYER,
Plaintiff,

VS,

BIG SKY RESORT, SALEWA USA
LLC

Defendants.

 

 

Cause No, 18- CV-00002-BMM

BIG SKY RESORT’S RESPONSES
TO PLAINTIFF’S SECOND
DISCOVERY REQUESTS

Defendant Big Sky Resort (“Big Sky”) hereby provides its responses to

“Plaintiff's Second Discovery Request to Big Sky Resort”:

REQUEST FOR PRODUCTION NO. 1 (sic 11): Please produce all

documents generated by ski patrol pertaining to the accident at issue in this case.

RESPONSE: Ail the documents generated by ski patrol regarding Meyer’s

ski wreck have been previously produced, on several occasions. See documents

 

 
 

Case 2:18-cv-00002-BMM Document 143-5 Filed 03/19/20 Page 2 of 4

variation in terrain between Highway and the cat track, the variation in terrain
between the cat track and the ungroomed section of Lower Morning Star
unofficially known as Bermuda Triangle, or on the cat track due Meyer’s alleged
ski binding failure,

INTERROGATORY NO. 2 (sic 4): Please provide the name of the ski run
that Meyer was on at the time of the accident and the difficulty rating.

ANSWER: Big Sky does not yet know exactly where Meyer wrecked
because Meyer has thus far refused to testify under oath. Big Sky does not know if
Meyer claims that he wrecked when skiing the variation in terrain from Highway
onto the cat track, or if Meyer claims he wrecked when skiing the variation in
terrain from the cat track into the ungroomed section of Lower Morning Star
unofficially known as Bermuda Triangle. Subject to these objections, Big Sky
responds as follows:

The cat track between Highway and Lower Morning Star is called the Loop
Road or Lower Morning Star Road, and it has a green circle difficulty rating.
Highway has a black diamond difficulty rating. The ungroomed section of Lower
Morning Star unofficially known as Bermuda Triangle is part of Lower Morning
Star, which has a green circle difficulty rating.

REQUEST FOR PRODUCTION NQO, 5 (sic 15): Please produce all

documents related to previous ski falls and/or injuries in the last ten years that have

Big Sky’s Responses to Plaintiff's Second Discovery Request - 6

 
 

Case 2:18-cv-00002-BMM Document 143-5 Filed 03/19/20 Page 3 of 4

needs of this case. Big Sky objects that if Meyer is seeking records of emergency
calls and emergency responses relating to accidents other than his own ski wreck,
this discovery request is overly broad and unduly burdensome.

If Meyer is seeking documents relating to emergency calls and emergency
responses related to his ski wreck, Big Sky has already produced all records of the
emergency calls and emergency responses in its possession, custody, or control.

DATED this 28" day of March, 2019.
CROWLEY FLECK PLLP

By___/s/ Jan MeIntosh
Jan McIntosh
Mac Morris
P.O, Box 10969
Bozeman, MT 59719-0969

Attorneys for Big Sky Resort

Big Sky’s Responses to Plaintiff's Second Discovery Request - 13

 

 
 

Case 2:18-cv-00002-BMM Document 143-5 Filed 03/19/20 Page 4 of 4

VERIFICATION

With respect to the Interrogatories:

L Dhekw LL11R ee Af being duly sworn, deposes and says that the

deponent is an authorized agent of Big Sky Resort, and that the deponent verifies
the foregoing for and on behalf of Big Sky Resort, and is duly authorized so to do;
that the matters stated therein are not within the personal knowledge of the
deponent; that the facts stated therein have been assembled by authorized
employees and counsel of Big Sky.Resort, and the deponent is informed that the

facts stated therein are true.
By: \\
\

  

F128: 98/9

Big Sky's Responses to Plaintiff's Second Discovery Request - 16

 

 
